Exhibit 10.3

 

[logo.jpg]

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

2017 EQUITY AND INCENTIVE COMPENSATION PLAN

 

 

 

Gray Television, Inc. (the “Company”) hereby grants to Participant (the “Award”)
the Restricted Stock covering the class of Stock (the “Restricted Shares”) in
the amounts and on the dates indicated below, subject to the Participant’s
continuous service with the Company and/or its Subsidiaries through each
applicable vesting date (such period, the “Vesting Period”). The Award is
subject to the terms and conditions set forth on this page and in Attachment A
hereto (collectively, this “Agreement”), as well as those in the Company’s 2017
Equity and Incentive Compensation Plan (the “Plan”), which is incorporated
herein.

 

Participant:                              

Date of Grant:                         

 

 

Vesting Date

Class of Shares

Number of Shares

                 

Total Number of Restricted Shares

 

 

The Participant acknowledges that he or she (a) has received a copy of the Plan
and the prospectus for the Plan, (b) has had an opportunity to review the terms
of this Agreement, the Plan, and the prospectus for the Plan, and (c)
understands and agrees to the terms and conditions of this Agreement and the
Plan.

 

As of the Date of Grant, this Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the terms of the Award.
Capitalized terms not explicitly defined herein are defined in the Plan. In the
event of any conflict between the terms of the Award and the Plan, the terms of
the Plan will control.

 

 

GRAY TELEVISION, INC.

 

PARTICIPANT:

             

By:

   

By:

               

Name:

   

Date:

               

Title:

                     

Date:

         

 

 
 

--------------------------------------------------------------------------------

 

 

GRAY TELEVISION, INC.

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

2017 EQUITY AND INCENTIVE COMPENSATION PLAN

 

ATTACHMENT A 

 

1.       Restrictions on Transfer of Restricted Shares. Subject to Section 15 of
the Plan, the Restricted Shares shall not be transferable prior to Vesting
pursuant to Section 3 hereof other than by will or pursuant to the laws of
descent and distribution. Any purported transfer or encumbrance in violation of
the provisions of this Section shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares.

 

2.          Vesting of Restricted Shares.

 

 

(a)

The Restricted Shares covered by this Agreement shall become nonforfeitable
(“Vest” or similar terms) as provided on the first page of this Agreement. Any
Restricted Shares that do not so Vest will be forfeited, including, except as
provided in Section 2(b) or Section 2(c) below, if the Participant ceases to be
continuously providing services to the Company or a Subsidiary prior to the end
of the Vesting Period. For purposes of this Agreement, “continuously providing
services” (or substantially similar terms) means the absence of any termination
of the Participant’s service with the Company or a Subsidiary.

 

 

(b)

Notwithstanding Section 2(a) above, any Restricted Shares that have not
previously Vested and have not been forfeited shall Vest (i) upon the
Participant’s death or Disability prior to the end of the Vesting Period, and/or
(ii) upon a Change in Control; provided, in each such case, that the Participant
was continuously providing services to the Company or any of its Subsidiaries
through the date of death, Disability, or Change in Control. For purposes of
this Agreement, “Disability,” or similar terms, shall mean the Participant is
unable to engage in any substantial gainful activity due to medically
determinable physical or mental impairment expected to result in death or to
last for a continuous period of not less than 12 months.

 

3.         Rights as a Shareholder. The Participant shall have all the rights of
a shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive all dividends paid thereon; provided, however,
that any additional shares of Stock or other securities that the Participant may
become entitled to receive pursuant to a stock dividend or other distribution
shall be subject to the same restrictions as the Restricted Shares covered by
this Agreement. For the avoidance of doubt, any such dividends or other
distributions on the Restricted Shares will be deferred until, and paid
contingent upon, the Vesting of such Restricted Shares.

 

4.         Issuance of Restricted Shares; Retention of Stock Certificates;
Electronic Delivery. The Restricted Shares will be issued either (a) in
certificate form or (b) in book entry form, registered in the name of the
Participant, with legends or notations as applicable, referring to the terms,
conditions, and restrictions set forth in this Agreement. Certificates
representing the Restricted Shares, if any, will be held in custody by the
Company together with a stock power endorsed in blank by the Participant with
respect thereto, until those Restricted Shares have Vested in accordance with
Section 2. The Company, in its sole discretion, may deliver any documents
related to the Restricted Shares and the Participant’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

 
-1-

--------------------------------------------------------------------------------

 

 

5.       Adjustments. The number of Restricted Shares subject to this Agreement
and the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.

 

6.        Compliance With Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any shares of Stock pursuant to this Agreement
if the issuance thereof would result in a violation of any such law.

 

7.         No Right to Future Awards. The grant of the Restricted Shares under
this Agreement to the Participant is a voluntary, discretionary award being made
on a one-time basis and it does not constitute a commitment to make any future
awards.

 

8.       Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall impair the rights of the
Participant under this Agreement without the Participant’s written consent.

 

9.         Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

10.       Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions that arise in connection with this Agreement.

 

11.       Disclosures. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement prevents the Participant from providing,
without prior notice to the Company, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations.

 

12.       Governing Law. This Agreement shall be governed by and construed with
the internal substantive laws of the State of Georgia, without giving effect to
any principle of law that would result in the application of the law of any
other jurisdiction.

 

13.      Successors and Assigns. Without limiting Section 1 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.

 

 

 -2-